Citation Nr: 1431750	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 until May 1996.  He died in April 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death.  The appellant appeared before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing held at the RO in March 2011.  In January 2012 and June 2013 this matter was remanded for further development.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  There is no paper claims folder.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but the case must be remanded to ensure compliance with prior remand directives.


The law provides a presumption of service connection for certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ), or certain bases in Thailand during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Here, the Veteran died as a result of a myocardial infarction.  The Appellant contends that the Veteran performed military in the DMZ while serving in Korea and traveling to different locations as a communication specialist.  In an effort to assist the Appellant in the development of the claim, the Board previously directed the RO to obtain any available information concerning the Veteran's awards of the Vietnam Service Medal, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal as well as the unit history of the "HHC 502d MiBn" from February 1968 to March 1969.  In response, the RO has obtained an extensive amount of personnel records but, from this development, the Board cannot determine whether the RO requested the unit history of the "HHC 502d MiBn" from February 1968 to March 1969.  As this information may be capable of substantiating the claim, the Board remands this case to have this development completed.




Accordingly, the case is REMANDED for the following action:

1.  Request the unit history of the "HHC 502d MiBn" from February 1968 to March 1969.  If such records are not available, provide a clear and unambiguous explanation of the efforts conducted to satisfy this request.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

